DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of a compound of Formula 1 wherein: X1 and X2 are (i) NR1 and Cy1 to Cy3 are (iv) benzene in the reply filed on 11/01/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, claims 1 and 13 recite a compound of a Formula 1 wherein

    PNG
    media_image1.png
    120
    786
    media_image1.png
    Greyscale

It is noted that the definition of Cy1 to Cy3 is constructed with "combined with an adjacent group to form a ring" as an alternative.  It is unclear what chemical group Cy1 to Cy3 would be if this "combined with an adjacent group to form a ring" is selected.  Does this mean Cy1 to Cy3 may be anything at all as long as it is "combined with an adjacent group to form a ring"?
For purposes of examination, the claim will be interpreted such that Cy1 to Cy3 are each independently a substituted or unsubstituted aromatic hydrocarbon ring, a substituted or unsubstituted aromatic heterocycle, and may optionally be combined with an adjacent group to form a ring.
Claims 2–12 are rejected as being dependent on indefinite claim 1.
Claims 14–20 are rejected as being dependent on indefinite claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. US-20150236274-A1 (hereafter "Hatakeyama").
It is noted that Hatakeyama et al. US-20150236274-A1 is cited on the IDS of 04/23/2020.
Regarding claims 1–4 and 7–20, Hatakeyama teaches an organic electroluminescent element including: a positive electrode and a negative electrode (¶ [0039]–[0040]); a light emitting layer that is disposed between the pair of electrodes (¶ [0039]–[0040]), wherein the light emitting layer comprises a polycyclic aromatic compound of a formula (1) 
    PNG
    media_image2.png
    218
    225
    media_image2.png
    Greyscale
(¶ [0013], [0040]), as a dopant (¶ [0119]) and comprises a host (¶ [0119]–[0120]); a hole injection layer and/or a hole transport layer that is disposed between the positive electrode and the light emitting layer (¶ [0040]); an electron transport layer and/or an electron injection layer that is disposed between the negative electrode and the light emitting layer (¶ [0041]).   Hatakeyama teaches that incorporating the compound of formula (1) results in an excellent organic EL element (¶ [0045]) with thermally activated delayed fluorescence (¶ [0046]).  Hatakeyama teaches specific examples of the compound of formula (1) wherein X1 and X2 are N–R including compound (1-447) 
    PNG
    media_image3.png
    272
    291
    media_image3.png
    Greyscale
 (¶ [0033], page 4).

Hatakeyama does not exemplify a device comprising a compound of the formula (1) wherein the position corresponding to the variable Y1 is Al or Ga instead of B, which corresponds to a compound of the claimed Formula 1 wherein the position corresponding to the variable M is Al or Ga instead of B.
However, Hatakeyama teaches that in the general formula (1), the variable Y1, which is equivalent to the claimed variable M, may be Al, Ga, and B, among others (¶ [0015]).
Therefore, given the general formula and teachings of Hatakeyama, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the B in any one of compounds of formula (1) wherein X1 and X2 are N–R with Al or Ga, because Hatakeyama teaches the variable may suitably be selected as Al or Ga.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the dopant in the light emitting layer of the device of Hatakeyama and possess the benefits as described above taught by Hatakeyama.  See MPEP 2143.I.(B).
For example, the modified compound (1-447) has the structure: 
    PNG
    media_image4.png
    358
    393
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    350
    375
    media_image5.png
    Greyscale
.

Hatakeyama does not specifically disclose a device as discussed above wherein the positive and negative electrodes each independently comprise at least one selected from Ag, Mg, Cu, Al, Pt, Pd, Au, Ni, Nd, Ir, Cr, Li, Ca, LiF / Ca, LiF / Al, Mo, Ti, In, Sn, Zn, a compound of two or more thereof, a mixture of two or more thereof, and oxides of one or more thereof.
However, Hatakeyama teaches the positive electrode accomplishes the role of injecting holes to the light emitting layer (¶ [0109]) and may be formed of indium tin oxide (ITO), among others (¶ [0110]), teaches the negative electrode accomplishes the role of injecting electrons to the light emitting (¶ [0257]) and may be formed of lithium fluoride (LiF) / aluminum (Al), among others (¶ [0258]), and teaches examples wherein the positive electrode is ITO and the negative electrode is LiF / Al (see Examples 1–4 ¶ [0550]-[0562]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the positive electrode as ITO and the negative electrode as LiF / Al, because it would have been choosing from the list of electrode materials specifically recited by Hatakeyama and used in exemplary devices, which would have been a choice from a finite number of identified, predictable solutions of a material useful as the electrode of the device of Hatakeyama and possessing the properties taught by Hatakeyama.  One of ordinary skill in the art would have been motivated to produce additional electrodes having the properties as described above taught by Hatakeyama in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified device of Hatakeyama comprising the modified compound meets claims 1–4 and 7–20.

For example, the modified compound (1-447) corresponds to claimed compound 1 and is a fused polycyclic compound represented by the claimed Formula 1 wherein: 
	M is Al or Ga;
	X1 and X2 are each NR1;
	R1 is in each case an unsubstituted aryl group of 6 carbon atoms (a phenyl group) and R2 and R3 are not required to be present;
	Cy1 is an aromatic hydrocarbon ring (a benzene ring) substituted with an amine group of the claimed Formula 4-1 where R41 and R42 are hydrogen and n1 and n2 are each 5, and Cy2 to Cy3 are each an unsubstituted aromatic hydrocarbon ring (a benzene ring).

Hatakeyama appears silent with respect to the property of wherein the fused polycyclic compound has an absolute value of a difference between a lowest singlet excitation energy level (S1) and a lowest triplet excitation energy level (T1) of about 0.33 eV or less.
The instant specification recites that Compound 1 
    PNG
    media_image6.png
    160
    174
    media_image6.png
    Greyscale
 has the following properties:

    PNG
    media_image7.png
    155
    815
    media_image7.png
    Greyscale
, which fall within the claimed range.
Since Hatakeyama teaches the modified compound (1-447) having the structure 
    PNG
    media_image5.png
    350
    375
    media_image5.png
    Greyscale
, the same structure as disclosed by the Applicant, the property of an absolute value of a difference between a lowest singlet excitation energy level (S1) and a lowest triplet excitation energy level (T1) of about 0.33 eV or less is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Regarding claims 5–6, Hatakeyama teaches the modified device comprising the modified compound as discussed above with respect to claim 1.
Hatakeyama does not specifically disclose a device as discussed above wherein the light emitting layer comprises a host having a first lowest triplet excitation energy level; a first dopant having a second lowest triplet excitation energy level which is lower than the first lowest triplet excitation energy level; and a second dopant having a third lowest triplet excitation energy level which is lower than the second lowest triplet excitation energy level, and the first dopant comprises the fused polycyclic compound represented by the claimed Formula 1.
However, Hatakeyama teaches that in the light emitting layer the host material and the dopant material may be respectively composed of a single kind, or may be respectively a combination of plural kinds (¶ [0117]).  Hatakeyama teaches examples of host material include anthracene derivatives (¶ [0120]) and teaches examples wherein the host material is the anthracene derivative BH1 
    PNG
    media_image8.png
    203
    417
    media_image8.png
    Greyscale
(page 179) and the compound CBP 
    PNG
    media_image9.png
    196
    441
    media_image9.png
    Greyscale
 (page 181) (see Examples 1–4 ¶ [0550]-[0562]).  Hatakeyama teaches the dopant material can be selected from various materials depending on the desired color of emitted light (¶ [0121]) and teaches examples of dopant material include pyrene (¶ [0121]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the light emitting layer in the modified device of Hatakeyama such that the host material is BH1 or CBP and there is a second dopant material that is a pyrene, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
The modified light emitting layer of Hatakeyama comprises a host material of BH1 or CBP, a dopant of the modified compound of formula (1) of Hatakeyama, and a dopant of pyrene.
Hatakeyama appears silent with respect to the property of wherein the host, which is BH1 or CBP, has a first lowest triplet excitation energy level, the first dopant, which is the modified compound of formula (1) of Hatakeyama, has a second lowest triplet excitation energy level which is lower than the first lowest triplet excitation energy level, and the second dopant, which is the pyrene, has a third lowest triplet excitation energy level which is lower than the second lowest triplet excitation energy level.
The instant specification recites that the additional dopant may be pyrene (instant specification ¶ [00101]) and the host material may be an anthracene derivative (instant specification ¶ [0092]), or CBP (instant specification ¶ [0097]).  Since Hatakeyama teaches the modified light emitting layer of Hatakeyama comprises a host material of an anthracene derivative BH1 or compound CBP, a dopant of the modified compound of formula (1) of Hatakeyama which reads on the claimed Formula 1, and a dopant of pyrene, the same structures as disclosed by the Applicant, the property of wherein the host has a first lowest triplet excitation energy level; the first dopant has a second lowest triplet excitation energy level which is lower than the first lowest triplet excitation energy level; and the second dopant has a third lowest triplet excitation energy level which is lower than the second lowest triplet excitation energy level is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–11 and 13–19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 11,489,124 ("hereafter '124"). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of '124 recites 
    PNG
    media_image10.png
    471
    379
    media_image10.png
    Greyscale
, claim 14 of '124 recites 
    PNG
    media_image11.png
    273
    386
    media_image11.png
    Greyscale
and claims 13 and 20 of '124 recite wherein the compound of Formula 1 is one of compounds 1 to 30, of which compounds 23–30 read on the claimed Formula 1, for example compound 28 
    PNG
    media_image12.png
    312
    332
    media_image12.png
    Greyscale
.  Additionally, claims 2–7 of '124 correspond to claims 2–7 of the instant claims, claim 8–9 of '124 corresponds to claim 9–10 of the instant claims, claims 10–11 of '124 read on claims 8 and 10 of the instant claims, claim 12 of '124 reads on claim 11 and 19 of the instant claims, claim 15–16 of '124 corresponds to claim 14–15 of the instant claims, claim 17 of '124 corresponds to claim 17 of the instant claims, and claims 18–19 of '124 read on claims 16 and 18 of the instant claims.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786